Order entered November 7, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01380-CR

                              THE STATE OF TEXAS, Appellant

                                                 V.

                             KIMBERLY PINKERTON, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MC-12-R0027-D

                                             ORDER
       The State’s October 27, 2014 motion to extend the time to file its notice of appeal is

GRANTED. The State’s notice of appeal filed with the Clerk of this Court on October 27, 2014

is DEEMED timely filed for jurisdictional purposes on October 27, 2014.

         The Clerk of the Court is DIRECTED to transmit a copy of the notice of appeal to the

trial court clerk. See TEX. R. APP. P. 25.2(c)(1).


                                                        /s/   LANA MYERS
                                                              JUSTICE